Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 1 of 23




            EXHIBIT 1
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 2 of 23




                               1
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 3 of 23




                               2
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 4 of 23




                               3
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 5 of 23




                               4
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 6 of 23




                               5
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 7 of 23




                               6
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 8 of 23




                               7
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 9 of 23




                               8
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 10 of 23




                                9
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 11 of 23




                               10
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 12 of 23




                               11
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 13 of 23




                               12
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 14 of 23




                               13
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 15 of 23




                               14
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 16 of 23




                               15
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 17 of 23




                               16
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 18 of 23




                               17
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 19 of 23




                               18
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 20 of 23




                               19
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 21 of 23




                               20
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 22 of 23




                               21
Case 6:20-cv-00729-ADA Document 37-1 Filed 03/01/21 Page 23 of 23




                               22
